The judgment of the court was pronounced by
Slidem, J.
In January, 1837, Fletcher sold a tract of land in the parish of Concordia, to Soule and Green. In March of that year, Soule sold his interest to Green. In 183-8, Green sold to Bean, and in the same year Bean sold to J. C. and W. C. Collins. The two last conveyances purport to be for cash, and recite the original sale of Fletcher. It appears that J. C. and W. C. Collins executed certain notes, which notes it is alleged were given for their purchase of land; and these notes went into the hands of Green, who subsequently became a bankrupt, and, by the surrender of his assets in the United States Court, they came into the hands of his assignee in bankruptcy, who, under order of court, sold the notes at marshal’s sale, and the plaintiff’ became the purchaser of all the bankrupt’s assets, being a nominal amount of $ , for the sum of $30. Mc-Kiernan then brought suit upon the notes against the maker, obtained a judgment with privilege on the land, seized it in execution, and finding himself embarrassed in effecting a sale, by the outstanding vendor’s privilege in favour of Fletcher for the price of the land, took a rule upon Fletcher and the recorder of mortgages, to show cause why the mortgage in favour of Fletcher should not be cancelled. Fletcher relies, in answer to the rule, on the notes originally given to him for the price, and the registry, in January, 1837, of his privilege as vendor. There was judgment for the defendant Fletcher, and the plaintiff has appealed.
The pretensions of the plaintiff are utterly unfounded. Fletcher’s privilege was preserved by the registry of the act of sale in the proper office. It is ob- ■ jected to this registry that, it was not in a book specially kept for the registry of mortgages. At that time there was no special book for mortgages kept in the parish judge’s office. Sales and mortgages were recorded in the same hook. It was not until some months afterwards that the parish judge began to keep a separate book. While there was but one book kept no person making search in the office could be deceived. It was only when separate books were opened by the parish judge, that parties could be led astray by an improper registry. We have already considered this subject, and see no reason to change our opinion.
*440But the question of registry is not important in this case. Aside from that, the plaintiff has no color of right. The vendor’s privilege was good against Green, without registry. The plaintiff, who stands before us as the transferee of Green’s rights in the notes of J. C. and W. C. Collins, by judicial purchase, has no greater right's than Green. He represents Green, and the claim to cancel the privilege in favour of Fletcher is' as unfounded as if made by Green himself.
The plainliffcontends that, as Green received his discharge in bankruptcy notwithstanding the opposition of Fletcher, who appeared in the bankruptcy for that purpose, the discharge of his personal liability discharged the vendor’s claim and privilege upon the land. The land was not an asset of the bankrupt, and was never administered in the bankruptcy. The discharge of the bankrupt was merely personal* Judgment affirmed.